Citation Nr: 0720452	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1986 to 
October 1989 and reserve service from October 1986 to October 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision from the St. 
Petersburg Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.   

In this case for service connection for chronic bronchitis, 
the veteran contends that he developed bronchitis in service.  
Service medical records indicate that the veteran was treated 
in service in October of 1986 for bronchitis and in November 
of 1986 for pneumonia.  Additionally, in May and September of 
1987 and in June 1988 the veteran was treated in service for 
upper respiratory infections.  VA treatment records of 
February, March and April of 2003 note a history of and 
diagnose the veteran with chronic bronchitis. 

The records contain no VA examination, although the veteran 
requested one in August of 2004 and the veteran's 
representative referred to the absence of one in its May of 
2007 statement.  The record is otherwise silent for a medical 
opinion forming a nexus between the veteran's current 
diagnosis of chronic bronchitis and any in-service occurrence 
of chronic bronchitis.

There is competent medical evidence of chronic bronchitis in 
VA treatment records of February through April of 2003 and 
that there is evidence of bronchitis in the veteran's service 
medical records of October 1986 along with evidence of 
pneumonia and upper respiratory infections in the service 
medical records of May and September of 1987 and June of 
1988.  While VA treatment records indicate that chronic 
bronchitis may be associated with the veteran's service as 
they report the veteran's history of chronic bronchitis, the 
Board finds there is insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
For these reasons, the Board finds the case must be remanded 
to obtain a VA examination with competent medical opinion on 
whether the veteran's chronic bronchitis is related to active 
military service.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the record does not 
reflect that the veteran was provided with notice to provide 
any evidence in his possession that pertains to the claim, 
nor with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if service connection is granted on appeal.  

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A and 38 C.F.R. § 3.159, as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
The AOJ must associate any notice 
letter(s) with the record that provided 
the veteran with notice of evidence to 
establish a disability rating and an 
effective date.  If there is no evidence 
that such notice has been provided, the 
AOJ must send the veteran a corrective 
notice, that: includes an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); and requests or tells the veteran 
to provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that there 
has been compliance with the VA's duties 
to notify and assist a claimant.

2.  After completion of the above, the AOJ 
should schedule the veteran for a VA 
respiratory examination, by an appropriate 
specialist, with medical opinion to 
determine whether his chronic bronchitis is 
related to his military service.  The 
examiner should be provided the veteran's 
claims folder for review, and the 
examination report should indicate the 
review was undertaken.  All indicated tests 
and studies, to include x-rays, should be 
conducted.  The full and accurate relevant 
history of the veteran's chronic bronchitis 
and relevant VA examination and treatment 
records from February through April of 
2003, and relevant service medical records 
should be reviewed by the examiner. 

3.  From the results of the VA examination, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's chronic bronchitis is 
related to service.  A complete rationale 
should be provided for any opinion given.  
If the requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.

4.  Following completion of the above 
development, the AOJ should readjudicate 
the appellant's claim for service 
connection of chronic bronchitis.  If any 
determination remains unfavorable to the 
appellant, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




